Citation Nr: 0126119	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal. 

A February 1990 RO rating decision granted service connection 
for a cervical spine sprain, which was assigned a 10 percent 
evaluation; and for a lumbosacral strain, which was assigned 
a noncompensable evaluation from April 1987.  Both were 
effective from October 1989.  A May 1995 rating decision 
increased the evaluation for both the cervical and 
lumbosacral disabilities to 20 percent, effective from March 
1995.  These respective ratings were continued in rating 
decisions of May 1999 and February 2000, from which the 
veteran appealed.    


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA; assistance is required unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. See Veterans Claims Assistance Act 
of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In the 
instant case, the Board finds that the VCAA requires that the 
veteran be permitted an opportunity to undergo an up-to-date 
examination of his cervical spine sprain and lumbosacral 
strain disabilities.

The veteran maintains that his cervical spine sprain and 
lumbosacral strain disabilities have increased in severity, 
thereby warranting increased ratings.  He maintains that he 
has increased and constant pain, which increases with 
activity.

In evaluating the severity of the veteran's cervical spine 
and lumbosacral spine disabilities, the Board must consider 
all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4.  The United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when evaluating disabilities of the musculoskeletal 
system, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movements, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board notes that under 38 C.F.R. § 4.40 (2001), the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.45 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Moreover, it is 
the intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joints.  See 38 C.F.R. § 4.59 (2001). 

In this connection, the Board notes that the reports of the 
three recent VA examinations in April 1999, and July and 
November 2000, have not considered, and are not in compliance 
with requirements encompassed by DeLuca and the cited 
regulations.  During those examinations, the veteran 
generally complained of constant pain of the neck and 
lumbosacral back; and indicated that he has flare-ups in 
symptoms, complaining that repetitive use caused a worsening 
of symptoms.  These examination reports do not, however, show 
that the respective examiners addressed whether there was any 
functional loss due to pain.  

In light of the foregoing, in this case a more complete 
examination is needed to ascertain the current level of 
severity of the veteran's disabilities, to include the 
extent, if any, of the veteran's functional loss due to pain, 
and weakness, fatigability, incoordination or pain on 
movement of his cervical spine and lumbosacral spine 
disabilities.  

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of any prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  For these reasons, and to fulfill its 
obligations under VCAA, the RO should seek any additional 
treatment records, and then provide an appropriate VA 
examination to evaluate the current severity of the veteran's 
service-connected cervical spine and lumbosacral spine 
disabilities.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify any and all VA and non-
VA physicians and medical facilities 
which have treated him for cervical spine 
and lumbosacral spine symptoms.  After 
obtaining any necessary releases from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records not 
of record.  In the event that any records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

2.  The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in orthopedics to determine 
the current severity of his service-
connected cervical spine and lumbosacral 
spine disabilities.  It is imperative 
that the examiner review a copy of this 
REMAND and the veteran's medical records 
in his claims file, with particular 
attention to the reports of VA 
examinations in April 1999, July 2000 and 
November 2000.  All indicated diagnostic 
studies should be performed.

The examiner should report clinical 
findings as to the status and function of 
the veteran's cervical spine and 
lumbosacral spine.  With regard to each 
respective disability, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors, if present, result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order. 

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


